SO ORDERED.

SIGNED this 16th day of November, 2020.




____________________________________________________________________________



                IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF KANSAS



In re:

Charles Frederick Alvah Anderson                 Case No. 15-41155-13
Theresa Cabrini Anderson,

                     Debtors.

                     Memorandum Opinion and Order
              Denying Creditor’s Motion to Amend Claim and
              Granting Debtors’ Application for Compensation

         Debtors Charles and Theresa Anderson spent almost a year litigating

the feasibility of their Chapter 13 plan with the Chapter 13 Trustee and their

main creditor CoreFirst Bank & Trust (“CoreFirst”).1 The Court ultimately

confirmed Debtors second amended plan, and now that Debtors have

successfully completed their five years of repayment and their Chapter 13



1   Debtors appear by Frank D. Taff, and CoreFirst appears by R. Patrick Riordan.


               Case 15-41155    Doc# 203   Filed 11/16/20   Page 1 of 22
plan is nearly complete, CoreFirst seeks to amend one of its claims to add

more than $17,000 in attorney fees from the confirmation battle. Debtors’

attorney has also filed an application for compensation for fees incurred

during that time which CoreFirst opposes, merely because it thinks it is

entitled to the funds over Debtors’ attorney.

      The Court concludes that CoreFirst has not shown that it is entitled to

its requested attorneys’ fees under 11 U.S.C. § 506(b),2 and also rejects

CoreFirst’s request for a post-bar-date amendment of its claim. Because the

Court denies CoreFirst’s motion to amend its claim to add the additional fees,

and CoreFirst’s only objection to Debtors’ application for compensation has

been overruled, Debtors’ properly supported application for compensation is

granted.

I.    Findings of Fact and Procedural History3

      Debtors filed a Chapter 13 bankruptcy petition five years ago, in

November 2015. Debtors’ indicated on their Schedule A that they owned

three pieces of real property: (1) their residence at 1323 SW College Avenue,

in Topeka, Kansas (hereinafter, Debtors’ residence); (2) a rental property at




2 All future references to “Code,” “Section,” and “§” are to the Bankruptcy Code,
Title 11 of the United States Code, unless otherwise indicated.
3 The Court gathered its facts from the docket in this bankruptcy case. See St.

Louis Baptist Temple, Inc. v. Fed. Deposit Ins. Corp., 605 F.2d 1169, 1172 (10th Cir.
1979) (holding that a court may sua sponte take judicial notice of its docket).
                                          2

             Case 15-41155     Doc# 203    Filed 11/16/20   Page 2 of 22
1113 SW 8th Avenue, in Topeka, Kansas (hereinafter, the single-family

rental property); and (3) an eight-plex rental property at 908 NE Wabash

Avenue, in Topeka, Kansas (hereinafter, the Wabash property).

      Debtors indicated at filing that CoreFirst held a mortgage secured by

all three pieces of property. Debtors had consistently, for more than twenty

years, been current on their debt obligations to CoreFirst—they had not

missed a monthly mortgage payment. But Debtors’ note with CoreFirst

required a balloon payment, and for reasons unknown, CoreFirst elected not

to renew its loan with Debtors and filed a state court foreclosure action when

the balloon payment could not be made on short notice.

      CoreFirst filed two claims in Debtors’ Chapter 13 case on the claims

bar date. Proof of Claim No. 4 is for $129,789.12, at 7.25 percent annual

interest, secured by both Debtors’ residence and the Wabash property and by

a commercial security agreement on personal property. The claim indicates

CoreFirst is significantly oversecured, with the value of the properties listed

on the claim as $249,200. Claim No. 4 is supported by a promissory note

including the following language on fees:

      ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay
      someone else who is not Lender’s salaried employee to help collect
      this Note if Borrower does not pay. Borrower will be liable for all
      reasonable costs incurred in the collection of this Note, including
      but not limited to, court costs, attorneys’ fees and collection agency



                                        3

            Case 15-41155    Doc# 203    Filed 11/16/20   Page 3 of 22
      fees, except that such costs of collection shall not include recovery
      of both attorneys’ fees and collection agency fees.4

The note is secured through multiple documents: (1) a February 28, 2012

escrow agreement, a security agreement, and $50,000 mortgage on the

Wabash property, (2) an August 12, 2005 mortgage of $20,000 on the Wabash

property and Debtors’ residence, (3) an October 15, 2004 mortgage of $30,000

on the Wabash property and Debtors’ residence, and (4) a September 20, 2002

mortgage of $70,000 on the Wabash property. All of the mortgages have

differing language regarding fees.5 Neither of the parties addressed or


4 Claim 4-1 p.6.
5 The February 2012 mortgage is the most recent and the most broad, and states:
      Whether or not any court action is involved, all reasonable expenses that
      Lender incurs that in Lender’s opinion are necessary at any time for the
      protection of its interest or the enforcement of its rights shall become a
      part of the indebtedness payable on demand . . . . Expenses covered by
      this paragraph include, without limitation, Lender’s attorneys’ fees and
      Lender’s legal expenses whether or not there is a lawsuit, including
      attorneys’ fees and expenses for bankruptcy proceedings . . . .
Claim 4-1 p.31. The August 2005 mortgage states:
      Whether or not any court action is involved, all reasonable expenses that
      Lender incurs that in Lender’s opinion are necessary at any time for the
      protection of its interest or the enforcement of its rights shall become a
      part of the indebtedness payable on demand . . . . Expenses covered by
      this paragraph include without limitation Lender’s attorneys fees and
      Lender’s legal expenses whether or not there is a lawsuit including
      attorneys fees and expenses for bankruptcy proceedings . . . .
Claim 4-1 p. 22. The October 2004 mortgage states:
      Mortgager agrees to pay all expenses incurred by Lender in connection
      with enforcement of its rights under the indebtedness, this Mortgage and
      in the event Lender is made party to any litigation because of the
      existence of the indebtedness or this Mortgage, as well as court agency
      fees, or reasonable attorney fees but not both and court costs and
      disbursements.
Claim 4-1 p.15. The September 2002 mortgage states:
                                         4

             Case 15-41155    Doc# 203   Filed 11/16/20   Page 4 of 22
analyzed the language from either the note or any of the security agreements

or mortgages in any way.

      CoreFirst’s second filed claim is Proof of Claim No. 5. Proof of Claim

No. 5 is for only $3621.47, secured solely by Debtors’ residence. Again,

CoreFirst is oversecured, with the residence valued at $114,240. Only Proof

of Claim No. 4 is at issue in this case; CoreFirst does not intend to amend

Proof of Claim No. 5 in any way.

      Debtors’ income, and the feasibility of their Chapter 13 repayment

plan, was hotly contested. The majority of Debtors’ income came from Mr.

Anderson’s remodeling business, where he hired out to do repair and

restoration work. Debtors also received income from their rental properties,

and from Social Security. Ms. Anderson received some income from

babysitting. Debtors amended their Schedules I and J multiple times.

CoreFirst objected to Debtors’ initial proposed plan and Debtors obtained an

order authorizing the sale of the single-family rental property. The Court




      In the event of default, the Lender may, without notice, and at its option,
      declare the entire indebtedness due and payable, as it may elect,
      regardless of the date or dates of maturity thereof. Lender, at its option
      and without further demand, may thereafter foreclose this Mortgage by
      judicial proceeding and may invoke any other remedies permitted by
      applicable law or provided herein. Lender shall be entitled to collect all
      expenses incurred in pursuing the remedies provided by this paragraph,
      including, but not limited to, reasonable attorney fees and costs of title
      evidence all of which shall be additional sums secured by this Mortgage.
Claim 4-1 p.10 ¶ 18.
                                           5

              Case 15-41155    Doc# 203     Filed 11/16/20   Page 5 of 22
then held a trial on the feasibility of Debtors’ plan. At the conclusion of the

first trial, the Court concluded that a second amended plan was necessary to

correct a technical shortfall of $62 a month. Despite Debtors’ complying with

the Court’s orders from the first trial and substantiating their factual

averments about their ability pay in that trial, CoreFirst again objected to

confirmation. As a result, a second trial was necessary. Not only did

CoreFirst force the Court to endure much of the same testimony from the

first trial again, but CoreFirst also subpoenaed multiple witnesses who did

nothing but confirm the previously established facts. The Court ultimately

confirmed Debtors’ Chapter 13 plan in October 2016, nearly a year after their

petition was filed. The Court specifically admonished CoreFirst that its

questioning at the second trial had been repetitive, argumentative, and

ineffective. CoreFirst appealed the Court’s decision, but then voluntarily

dismissed its appeal.

      The confirmed plan required Debtors to make $3000 a month payments

for six months (December 2015 through May 2016), then $3085 a month

payments for the next sixteen months (June 2016 through September 2017),

and finally $2900 a month payments for the last 38 months (October 2017

through November 2020). Debtors’ plan did not treat its debt to CoreFirst as

a debt secured by a principal residence, but instead treated the debt to

CoreFirst as a debt secured by a non-residential real estate lien being

                                         6

             Case 15-41155    Doc# 203   Filed 11/16/20   Page 6 of 22
modified through the plan. Under those provisions, CoreFirst would be paid

the amount of its claims through the plan at the Trustee’s discount rate in

effect at the time Debtors’ petition was filed.6 The Court then entered an

“Order Confirming Plan” which stated, in pertinent part:

      No real estate creditor shall ever assess, charge or collect, from
      either the Debtor or the real estate collateral any assessments,
      fees, costs, expenses or any other monetary amounts, exclusive of
      principal, interest, taxes and insurance, that arose from the date
      of filing of the bankruptcy petition to the entry of the Order of
      Discharge except as may be allowed by the court order or an
      allowed proof of claim.7

      Almost four years passed without any dispute from the parties. There

is no indication from the docket of Debtors’ case that they were ever

delinquent with their plan payments. On July 8, 2020, the Chapter 13

Trustee filed a Notice of the Chapter 13 plan approaching completion.

      The next day, Debtors’ attorney filed his application for compensation,

asking for attorney’s fees for the time spent litigating the second amended

plan. Debtors’ counsel reported that he did not request the fees at the time

they were incurred because he did not want to risk the feasibility of the plan,

but that the Chapter 13 Trustee had inadvertently overpaid attorney’s fees to


6 Doc. 109 p.6. The exact language of the plan is that the real estate creditors would
be paid “through the plan the value of the collateral or the amount of the claim,
whichever is less, unless otherwise specified.” The plan then noted the value of the
collateral (both the Wabash property and Debtors’ residence), was $249,200, while
CoreFirst’s claim was $134,600. No distinction was made between Proof of Claim
No. 4 or No. 5.
7 Doc. 142 p.2.


                                          7

             Case 15-41155     Doc# 203    Filed 11/16/20   Page 7 of 22
counsel by $1250, and was seeking refund of the same. Rather than refund

those fees, Debtors’ counsel sought approval of additional fees of $1250,

indicating they would be one-third of what was actually billed at the time of

the contested confirmation of Debtors’ plan. Counsel included an itemized

record of his time.

      A few weeks later, CoreFirst responded to Debtors’ counsel’s fee

application, and filed a motion of its own. CoreFirst filed a “limited objection”

to the application for compensation. First, CoreFirst stated that it did not

object to counsel’s request for additional fees of $1250. But CoreFirst objected

to counsel retaining the $1250 that had already been paid to him because it

stated it would be filing a motion for leave to amend its proof of claim and

seek its own postpetition attorneys’ fees and, therefore, it would be entitled to

at least a portion of the $1250.

      CoreFirst then filed a motion to allow an amended proof of claim to

include postpetition attorneys’ fees. That motion indicates that CoreFirst

incurred postpetition fees of $34,694.09, more than three times that incurred

by Debtors, although it had elected to “assess only one-half of those fees as

costs payable” under the parties’ note “related to” Proof of Claim No. 4, an

amount equaling $17,347.05. CoreFirst then stated:

      In compliance with the Order Confirming Plan filed by the Court
      on October 26, 2016, CoreFirst seeks an order from the Court
      allowing the filing of an amended Proof of Claim, or similar relief,

                                        8

             Case 15-41155   Doc# 203    Filed 11/16/20   Page 8 of 22
      that would allow CoreFirst to pursue its rights to collect the
      attorney fees incurred after the Petition Date under state law.
      . . . CoreFirst does not seek any additional fees or costs related to
      Proof of Claim No. 5, which was secured solely by Debtors’ primary
      residence.
      . . . CoreFirst does not seek to have these additional amounts paid
      through the Chapter 13 Plan, but rather simply seeks an order
      confirming its rights to collect these fees outside the bankruptcy
      process, following the termination of the automatic stay.8

CoreFirst then specifically asks for two items: (1) an order permitting it to

amend Proof of Claim 4 to assess the additional fees of $17,347.05, and (2) an

order confirming the Bank’s rights to pursue collection of the postpetition fees

pursuant to state law following termination of the automatic stay.

      The parties filed additional briefs on the legal issues herein, and the

Court also held oral argument on the same.

II.   Conclusions of Law

      Contested matters concerning “the administration of the estate” and

the “allowance or disallowance of claims against the estate” are core matters

under 28 U.S.C. § 157(b)(2)(A) and (B) over which this Court may exercise

subject matter jurisdiction.9



8 Doc. 183 p.2.
9 This Court has jurisdiction pursuant to 28 U.S.C. § 157(a) and §§ 1334(a) and (b)
and the Amended Standing Order of the United States District Court for the
District of Kansas that exercised authority conferred by § 157(a) to refer to the
District’s Bankruptcy Judges all matters under the Bankruptcy Code and all
proceedings arising under the Code or arising in or related to a case under the Code,
effective June 24, 2013. D. Kan. Standing Order 13-1, printed in D. Kan. Rules of
Practice and Procedure (March 2018).
                                           9

             Case 15-41155      Doc# 203   Filed 11/16/20   Page 9 of 22
      A.     CoreFirst’s Motion to Amend its Proof of Claim No. 4.

      CoreFirst seeks leave of this Court to amend its Proof of Claim No. 4 to

include an additional $17,347.05 in postpetition attorneys’ fees. The Court is

faced with two questions: (1) can CoreFirst assert a claim for the fees it seeks;

and (2) if it can, has CoreFirst satisfied the standards for a post-bar-date

amendment of its claim?

      1.     Allowance of Postpetition Attorneys’ Fees on a Full-Payment Real
             Estate Claim

      Under § 1327(a), the “provisions of a confirmed plan bind the debtor

and each creditor.” In addition, the Court’s confirmation order for that plan is

also binding: “[b]ecause a bankruptcy court’s order confirming a chapter 13

plan represents a binding determination of the rights and liabilities of the

parties, a confirmed plan, once final, is res judicata and its terms are not

subject to collateral attack.”10 In Debtors’ case, the plan modified CoreFirst’s

claim and provided for full payment of CoreFirst’s entire allowed secured



10 McDaniel v. Navient Solutions, LLC (In re McDaniel), 973 F.3d 1083, 1089 (10th
Cir. 2020) (internal quotation omitted); see also Travelers Indem. Co. v. Bailey, 557
U.S. 137, 152 (2009) (“But once the [confirmation order] became final on direct
review (whether or not proper exercises of bankruptcy court jurisdiction and power),
they became res judicata to the parties and those in privity with them, not only as
to every matter which was offered and received to sustain or defeat the claim or
demand, but as to any other admissible matter which might have been offered for
that purpose.” (internal quotation omitted)); United States v. Richman (In re
Talbot), 124 F.3d 1201, 1209 (10th Cir. 1997) (“Upon becoming final, the order
confirming a chapter 13 plan represents a binding determination of the rights and
liabilities of the parties as ordained by the plan.”).
                                         10

             Case 15-41155    Doc# 203    Filed 11/16/20   Page 10 of 22
claim under § 1325(a)(5)(B); after completion of the plan payments, Debtors

will receive a discharge of the underlying debt per § 1328(a).11

      A creditor in this situation wishing to augment a prepetition claim with

postpetition legal expenses, therefore, must do so under § 506(b) during the

pendency of the bankruptcy case, because it would lose its right to do so

under § 1328(a) after the conclusion thereof. The order confirming Debtors’

plan enforces this statutory mandate: no mortgage creditor may “assess,

charge or collect” attorneys fees or expenses from “the Debtor or the real

estate collateral” if those fees arise postpetition and pre-discharge, unless

those fees are “allowed by the court order or an allowed proof of claim.”

      “Interest, fees, costs, and charges that accrue after the petition has

been filed, or post-petition, are permitted only if authorized under 11 U.S.C. §

506(b).”12 Specifically, under § 506(b), a creditor with “an allowed secured

claim” that is “secured by property” with a value “greater than the amount of


11 Padilla v. GMAC Corp. (In re Padilla), 389 B.R. 409, 423 (Bankr. E.D. Pa. 2008)
(“In cases involving a ‘payoff’ of a secured creditor’s entire allowed secured claim,
courts have held that post-bankruptcy collection efforts or attempts to retain a lien
against the property that secured the creditor’s claim are inconsistent with the
confirmed plan and § 1327(a).”).
       Under § 1325(a)(5)(B), a Chapter 13 debtor can provide for full payment of a
secured creditor’s entire allowed secured claim. To contrast, under § 1322(b)(5), a
Chapter 13 debtor can cure a prepetition delinquency and maintain monthly
payments postpetition, while the secured creditor retains its lien post-discharge.
Section 1328(a) provides for discharge of debts treated under 1325(a)(5)(B), but
excludes from discharge those debts provided for under § 1322(b)(5).
12 Rushton v. State Bank of S. Utah (In re Gledhill), 164 F.3d 1338, 1340 (10th Cir.

1999).
                                          11

             Case 15-41155    Doc# 203    Filed 11/16/20   Page 11 of 22
such claim,” will be permitted to recover “any reasonable fees, costs, or

charges provided for under the agreement . . . under which such claim arose.”

The Tenth Circuit has stated that four requirements must be met for the

allowance of fees to a secured creditor: “(1) the claim must be an allowed

secured claim; (2) the creditor holding the claim must be over-secured; (3) the

entitlement to fees, costs, or charges must be provided for under the

agreement or state statute under which the claim arose; and (4) the fees,

costs and charges sought must be reasonable in amount.”13

      It is undisputed that CoreFirst has an allowed secured claim and that

CoreFirst is oversecured. CoreFirst has the burden of establishing its

entitlement to fees and the reasonableness of the fees sought.14

      CoreFirst states, without pointing to the specific language from the

note or mortgages supporting its claim, that it is entitled to collect “all

attorney fees incurred in collecting on the promissory note and enforcing its

rights under the mortgage.”15 The note does permit CoreFirst to collect the



13 Eastman Nat’l Bank v. Sun ‘N Fun Waterpark, LLC (In re Sun ‘N Fun
Waterpark, LLC), 408 B.R. 361 (10th Cir. BAP 2009).
14 In re Biazo, 314 B.R. 451, 460-61 (Bankr. D. Kan. 2004).
15 Doc. 183 p.2. Generally, simply stating that the documents attached to a proof of

claim provide for fees, without more, is not enough. The Court expects the parties to
identify for it the specific language addressing fees. See In re Biazo, 314 B.R. at 461
(“Although [the creditors’ law firm] attached various mortgage documents to its
motions, it failed to identify in the motions any language in the documents that
might authorize its clients to collect attorney fees and costs, or even allege that they
contain such language.”).
                                           12

             Case 15-41155     Doc# 203    Filed 11/16/20   Page 12 of 22
“reasonable costs incurred in the collection” of its note, but the Court has

some concern about whether the note’s provision for fees incurred in the

collection process would really cover the scenario herein. In this case, the fees

were incurred postpetition in the confirmation process, not in the collection

process that occurred prepetition. In addition, CoreFirst performed no

analysis of the fee provisions in any of the mortgages securing the note. The

Court had to dig through the attachments to Proof of Claim No. 4 just to find

the relevant provisions. Under § 506(b), the parties’ underlying agreement

must specifically provide for postpetition fees.16 The mortgages all have

different language concerning fees, again, none of which CoreFirst has

parsed.

        In addition, under both § 506(b) and the parties’ agreement, the fees

incurred must be reasonable. As one bankruptcy court noted, the “mere fact

that a legal action is initiated based on a contract which allows for the

reimbursement of attorney fees and costs does not mean that the fees and

costs incurred in connection with each cause of action or defense are

reimbursable.”17

        Whether fees are reasonable is dependent on the facts of a particular

case, and the Court concludes CoreFirst’s litigation strategies and its fees



16   In re Gledhill, 164 F.3d at 1340.
17   In re Mkt. Ctr. E. Retail Prop., Inc., 433 B.R. 335, 370 (Bankr. D.N.M. 2010).
                                            13

               Case 15-41155    Doc# 203    Filed 11/16/20   Page 13 of 22
incurred postpetition, were not reasonable in this case. First, CoreFirst

enjoyed a substantial equity cushion for its claims. Combining both Proof of

Claim No. 4 and Proof of Claim No. 5, CoreFirst was owed $133,410.59. But

the collateral securing those claims was valued by CoreFirst at $249,200,

giving CoreFirst more than $115,000 as an equity cushion. Just because

CoreFirst was oversecured and could add attorneys’ fees on its claim does not

mean that it should have. An oversecured creditor does not have a blank

check.18 Yes, Debtors amended their income and expense schedules multiple

times postpetition after feasibility had been challenged. But Debtors do not

have “typical” jobs – they run their own business, work at home, and pool

family income. In this Court’s experience, no debtor is accustomed to having

to account for each penny just because a bankruptcy petition is filed.

Importantly though, Debtors had made consistent payment on their debt to

CoreFirst for twenty years, never missing a monthly payment. The scorched-

earth strategy exhibited by CoreFirst postpetition was excessive considering

the circumstances.


18 See In re Latshaw Drilling, LLC, 481 B.R. 765, 798 (Bankr. N.D. Okla. 2012)
(“Bankruptcy courts have broad discretion to determine whether certain charges to
the debtor are reasonable under § 506(b). Section 506(b) does not provide an
oversecured creditor with a ‘blank check’ to act without regard to the
reasonableness of strategies or positions taken, of time spent, or of the number of
lawyers engaged. A rule of reason must be observed, in order to avoid such clauses
becoming a tool for wasteful diversion of an estate at the hands of secured creditors
who, knowing that the estate must foot the bills, fail to exercise restraint.” (internal
quotations omitted)).
                                           14

             Case 15-41155     Doc# 203    Filed 11/16/20   Page 14 of 22
      Furthermore, the Court made very clear that the feasibility of Debtors’

Chapter 13 plan had generally been established in the first trial on

confirmation, save for a small technical correction. The amended plan was

necessary only to deal with a very small technical shortfall. Yet CoreFirst not

only objected to the amended plan, it forced a trial on essentially the same

issues, with repetitive and argumentative questioning. The litigation

occurring after Debtors filed their second amended plan on September 8,

2016, was not cost justified, and the fees incurred beyond that point certainly

were not reasonable.19

      In addition to challenging the reasonableness of CoreFirst’s fees,

Debtors also argue that CoreFirst is barred from seeking attorneys’ fees by

Federal Rule of Bankruptcy Procedure 3002.1. Subsection (a) of Rule 3002.1

states that the Rule applies in Chapter 13 cases “to claims (1) that are

secured by a security interest in the debtor’s principal residence, and (2) for

which the plan provides that either the trustee or the debtor will make

contractual installment payments.” Subsection (c) of that Rule then states:

      (c) Notice of fees, expenses, and charges
      The holder of the claim shall file and serve on the debtor, debtor's
      counsel, and the trustee a notice itemizing all fees, expenses, or
      charges (1) that were incurred in connection with the claim after


19 See, e.g., In re Mkt. Ctr. E. Retail Prop., Inc., 433 B.R. at 374 (“It is inherently
unreasonable to ask a debtor to reimburse attorney’s fees incurred by a creditor
that are not cost-justified either by the economics of the situation or necessary to
preservation of the creditor’s interest in light of the legal issues involved.”).
                                            15

             Case 15-41155      Doc# 203     Filed 11/16/20   Page 15 of 22
      the bankruptcy case was filed, and (2) that the holder asserts are
      recoverable against the debtor or against the debtor’s principal
      residence. The notice shall be served within 180 days after the date
      on which the fees, expenses, or charges are incurred.20

CoreFirst’s itemization of fees indicates the fees requested were all incurred

on or prior to December 18, 2017, far more than 180 days ago. Debtors note

that Proof of Claim No. 4 is secured in part by a security interest in Debtors’

principal residence and, therefore, the request for additional fees is untimely

made.

      The Court concludes, however, that Rule 3002.1 does not apply.

Subsection (a) of the Rule specifically applies only to claims “for which the

plan provides that either the trustee or the debtor will make contractual

installment payments.” As noted above, this is not a case where Debtors are

making contractual installment payments. Debtors instead confirmed a plan

which provided for full payment of CoreFirst’s entire allowed secured claim

over the life of the plan under § 1325(a)(5)(B). Rule 3002.1 specifically states

that it applies to residential mortgages where the debtor makes monthly

contractual payments; not the situation herein.21




20 Emphasis added.
21Because the Court concludes that Rule 3002.1 does not apply to full payment
secured claims, it need not reach the more difficult question arising under
subsection (c) of Rule 3002.1—namely whether CoreFirst’s claim, secured by both
Debtors’ principal residence and the Wabash property, would be subject to the 180-
day bar if subsection Rule 3002.1 applied to the claim.
                                        16

            Case 15-41155    Doc# 203    Filed 11/16/20   Page 16 of 22
        Regardless of Rule 3002.1, CoreFirst has not shown that it is entitled to

postpetition attorneys’ fees for its claim under § 506(b). CoreFirst made no

effort to show how it is entitled to the postpetition fees and did not carry its

burden to show that the fees incurred were reasonable.

        2.      Post-Bar-Date Amendment of CoreFirst’s Claim

        Again though, not only must CoreFirst show it is entitled to attorneys’

fees, it must also show it should be permitted to amend its claim at this late

date. The Court rejects CoreFirst’s request for a post-bar-date amendment

and therefore denies in whole the motion to amend CoreFirst’s Proof of Claim

No. 4 on this alternate basis.

        Debtors filed their Chapter 13 petition on November 13, 2015, and a

deadline of March 14, 2016 was set to file a proof of claim.22 As noted above,

CoreFirst timely filed two claims—on March 14, 2016—but on the eve of the

completion of Debtors’ case, on July 31, 2020, sought leave to amend Proof of

Claim No. 4 to add $17,347.05 in attorneys’ fees to that claim, an increase of

13.4 percent to their $129,789.12. The Chapter 13 Trustee had just filed his

notice that plan payments were approaching completion, and over four years

had passed since the claims bar date. CoreFirst seeks leave of the Court to

amend its claim, but presents no persuasive authority for doing so.




22   Doc. 10.
                                           17

                Case 15-41155   Doc# 203   Filed 11/16/20   Page 17 of 22
      The claims bar date in a Chapter 13 case is “an integral part of the

reorganization process.”23 Debtors rely on the claims bar date in their efforts

to plan their reorganization. Both the Chapter 13 Trustee and other creditors

rely on the claims bar date as well. Whether to grant a creditor’s motion to

amend a proof of claim is a discretionary decision of the bankruptcy court.24

      Generally, leave to amend a claim is freely allowed, but only in certain

circumstances. The Tenth Circuit has said: “Leave to amend in a straight

bankruptcy proceeding is freely allowed where the purpose is to cure a defect

in the claim as originally filed, to describe the claim with greater

particularity or to plead a new theory of recovery on the facts set forth in the

original claim.”25

      First, the Court notes that none of those circumstances are present

herein. This is not a situation where there was a defect in the original claim

that CoreFirst needs to fix. CoreFirst is not describing its original claim with

more particularity or setting forth a new theory of recovery on the same facts;



23 In re Coover, No. 06-40176, 2006 WL 4491439, at *5 (Bankr. D. Kan. Sept. 28,
2006) (“A bar date order does not function merely as a procedural gauntlet, but as
an integral part of the reorganization process.” (internal quotations omitted)).
24 Id. (“The decision to grant or deny an amendment to a timely-filed proof of claim

rests with the sound discretion of a bankruptcy judge.”); see also LeaseAmerica
Corp. v. Eckel, 710 F.2d 1470, 1473 (10th Cir. 1983) (“The determination of whether
to grant or deny leave to amend is within the discretion of the court and the court’s
decision relative to an amendment is subject to reversal only for abuse of that
discretion.”).
25 LeaseAmerica Corp., 710 F.2d at 1473.


                                         18

             Case 15-41155    Doc# 203    Filed 11/16/20   Page 18 of 22
it is adding on a new component to its claim. This was a purposeful decision

to wait more than four years to assert a claim for attorneys’ fees. For what

reason, the Court can only speculate, but regardless, it is certainly not a

situation where the Tenth Circuit has stated that amendment of a claim

should be freely allowed.

      In addition, the Tenth Circuit has also cautioned that leave to amend

should not be granted when it “would be prejudicial to the opposing party.”26

Some bankruptcy courts apply a two-part test to amendment of claims,

namely whether “there was timely assertion of a similar claim or demand

evidencing an intention to hold the estate liable,” and if so, “whether it would

be equitable to allow the amendment.”27

      Regarding the first part of the test, in its objection to confirmation of

Debtors’ second amended plan, CoreFirst did “reserve the right” to seek

postpetition attorneys’ fees and expenses as an oversecured creditor.28 But

that was four years ago. And regardless, CoreFirst fails the equitable nature



26 Id. (“leave to amend will be denied if it would be prejudicial to the opposing
party”).
27 In re Coover, 2006 WL 4491439, at *5 (“When deciding whether to permit an

amendment to a proof of claim, a bankruptcy court is guided by a two-prong test. A
court must first look to whether there was timely assertion of a similar claim or
demand evidencing an intention to hold the estate liable. If there was such a timely
assertion, the court then examines each fact within the case and determines
whether it would be equitable to allow the amendment.” (internal quotations
omitted)).
28 Doc. 120 p.3.


                                         19

             Case 15-41155    Doc# 203    Filed 11/16/20   Page 19 of 22
of the test. Regarding “balancing the equities,” the Court considers: “(1)

undue prejudice to opposing party; (2) bad faith or dilatory behavior on part

of the claimant; (3) whether other creditors would receive a windfall were the

amendment not allowed; (4) whether other claimants might be harmed or

prejudiced; and (5) the justification for the creditor’s inability to file the

amended claim at the time the original claim was filed.”29

      The Court concludes that significant prejudice to Debtors would occur if

CoreFirst was permitted to amend its claim so significantly at this late date.

Debtors proceeded faithfully under their confirmed plan for more than four

years, to get to the end of their case and only then hear from CoreFirst that it

would be pursuing fees. CoreFirst gives no reason for its dilatory behavior

and no justification for failing to file a motion seeking amendment of its claim

more than four years ago. CoreFirst argues that the Wabash property is

commercial property, and they “merely” seek to pursue their claim for fees

against that property in state court once Debtors’ receive their discharge. But

it would be patently unfair to Debtors to permit amendment at this point at

the end of Debtors’ case, when Debtors have spent their entire Chapter 13




29 In re Coover, 2006 WL 4491439, at *5 (internal quotations omitted). The
bankruptcy court in Coover stated: “these considerations really come down to two
questions. First, is the creditor attempting to stray beyond the perimeters of its
original proof of claim, effectively filing a new claim, and what is the degree and
incidence of prejudice caused by the creditor’s delay.” Id.
                                          20

             Case 15-41155    Doc# 203    Filed 11/16/20   Page 20 of 22
case thinking they were paying a 100% plan and would enjoy their fresh start

once all Chapter 13 plan payments were made. Allowing amendment of the

claim to permit CoreFirst to seek fees against the Wabash property would be

the very embodiment of prejudice to the opposing party. As a result, the

Court rejects CoreFirst’s request for a post-bar-date amendment of its claim.

        B.       Debtors’ Counsel’s Application for Fees

        The Trustee has inadvertently overpaid Debtors’ counsel by $1250 and

is asking for refund of the same. Rather than refund those fees, Debtors’

counsel filed an application for compensation asking for the Court’s approval

of an additional fee in that amount, to compensate counsel for the fees

incurred in litigating the second objection to confirmation filed by

CoreFirst.30 Debtors’ counsel indicated the $1250 would be one-third of what

was actually billed at the time of the contested confirmation of Debtors’ plan,

and included an itemized record of his time. The only objection to Debtors’

application is from CoreFirst, who filed a limited objection stating that it did

not object to counsel’s request for additional fees of $1250, but that it objected

to counsel retaining the $1250 that had already been paid to him because of

CoreFirst’s motion seeking leave to amend its proof of claim and seek its own

postpetition attorneys’ fees.31



30   Doc. 180.
31   Doc. 184.
                                            21

                 Case 15-41155   Doc# 203   Filed 11/16/20   Page 21 of 22
        Because the Court now enters this Order denying CoreFirst’s motion to

amend its claim, CoreFirst’s only objection to Debtors’ motion has been

overruled. Debtors’ application for compensation is properly supported, and is

granted.

III.    Conclusion

        The Court denies CoreFirst’s motion to allow an amended proof of claim

to include postpetition attorneys’ fees.32 CoreFirst has not shown that it is

entitled to the fees or to the post-bar-date claim amendment.

        Because no objection to Debtors’ application for compensation33

remains, the application is granted.

        It is so Ordered.

                                            ###




32   Doc. 183.
33   Doc. 180.
                                            22

                 Case 15-41155   Doc# 203    Filed 11/16/20   Page 22 of 22
